IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 ROBERT TAYLOR, A/K/A JAMES SMITH            : No. 26 EM 2019
 AY 6068 SCI FAYETTE 50 OVERLOOK             :
 DRIVE LA BELLE, PA 15450,                   :
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 HON. SHELDON C. JELIN, JUDGE, AND           :
 HON. GENECE E. BRINKLEY, JUDGE              :
 COURT OF COMMON PLEAS OF                    :
 PHILADELPHIA COUNTY CRIMINAL                :
 JUSTICE CENTER 1301 FILBERT                 :
 STREET PHILADELPHIA, PA 19107,              :
                                             :
                     Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Issuance of Writ of Mandamus is DENIED.

The Prothonotary is DIRECTED to strike the names of the jurists from the caption.